Case 1:20-mj-00045-CRH Document 15 Filed 01/24/20 Page 1of1

Case 1:20-mj-00045-ARS *SEALED* Document3 Filed 01/21/20 Page 1 of 2

AO 442 (Rev. LI/I1) Arrest Warrant

UNITED STATES DISTRICT COURT

 

To: Any authorized law enforcement officer

 

for the
District of North Dakota
United States of America
Vv. )
BYRON JEROME COOPER j Case No, 1:20-mj-045 3
) 33
) -
) zz
) mw?
Defendant hm
_ ARREST WARRANT <
>
a)

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) BYRON JEROME COOPER

3
who is accused of an offense or violation based on the following document filed with the court:

Indictment O Superseding Indictment 0 Information

O Superseding Information Complaint
C1 Probation Violation Petition

0) Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Possession with intent to distribute oxycodone, 21 USC 841(a)(1) & 841(b)(1)(C), and 18 USC 2

Date: ___ 04/21/2020 he C ete

Issuing officer’s signature

fargo
City and state: Brombrek, North Dakota Alice R. Senechal, U.S. Magistrate Judge

 

 

 

Printed name and title
Return
This warrant was received on (date) | [ Ul | Zo © __, and the person was arrested on (date) _| / ZB/ZOLO
at (city and state) (> Ure ¢_ YS .

 

a
Date: (/2 sore —— SS
resting-officer's signature"

Printed name and title

 

 

 
